Title: From James Madison to Arthur Lee, [7] May 1782
From: Madison, James
To: Lee, Arthur



Dear Sir
Philada. May [7,] 1782

The letter inclosed herewith came to my hands from the Eastern post. I forward it not knowing how far its contents may interest you.
The parliamentary intelligence published in the gazette of this morning shews that some revolution in the Councils of the Legislative branch has taken place, which will probably have some effect on those of the Executive. But as the delusive idea of a federal if not a political connection with this Country founded on the ruins of its connection with France, still pervades their policy, no conclusion whatever can be drawn from it that will justify the smallest relaxation in our public measures. The efficacy of conciliatory overtures seems to be as foolishly & obstinately persisted in by one party as that of Military coercion has been by the other; and if the former should be indulged in their favorite experiment, it is more probable that their disappointment & vexation will make them converts to the views of the latter, than that both parties will lay aside their prejudices & embrace the terms we hold out to them.
A letter from Mr. Jay & two from Mr. Carmichael were recd. yesterday. They all speak the same language with that recd. from the former a little before you left us. The success of the Spanish arms at Minorca will we are told be followed by redoubled efforts against Gibralter.
We have several times repeated our call for the order on the Western Cessions, and have in every instance experienced a repetition of the same indecent obstructions & evasions of which you were a witness, & which nothing will explain but the cause to which we have from the beginning imputed them. It will neither be consistent with the respect we owe to our own public characters nor with the dignity of those we serve, to persist longer in fruitless applications to Congress for an answer. We shall therefore wind up the business as well as we can in a few days, and transmit a state of it for the G. Assembly, who will certainly be fully justified in taking any course with respect to their Western claims which the interest of the State shall prescribe.
I am Dr [Sr?] [yr.] sincere frd. & hble sert.
J Madison Jr
